MEMORANDUM **
Juan Salvador Vasquez-Gamboa appeals from his sentence imposed following his *990guilty conviction for unlawful reentry of a deported alien, in violation of 8 U.S.C. § 1326.
Vasquez-Gamboa contends that the district court improperly enhanced his sentence for a prior aggravated felony conviction that was not admitted to during the change of plea or found by a jury. This contention, as Vaquez-Gamboa concedes and preserves in the event of a Supreme Court holding to the contrary, is foreclosed. See United States v. Moreno-Hernandez, 419 F.3d 906, 914 n. 8 (9th Cir.2005) (explaining that a district judge’s enhancement of a sentence, based on the fact of a prior conviction under U.S.S.G. § 2L1.2, does not raise any Sixth Amendment problems); United States v. Weiland, 420 F.3d 1062, 1079 n. 16 (9th Cir.2005) (holding that we are bound to follow Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), even though it has been called into question, unless it is explicitly overruled by the Supreme Court).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *990courts of this circuit except as provided by 9th Cir. R. 36-3.